Citation Nr: 0601965	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-34 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an erectile 
dysfunction, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied to service connection for 
erectile dysfunction.  The veteran perfected an appeal this 
issue.

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of the hearing has been associated with the 
veteran's claims file.  

Withdrawal of an issue on appeal may be made by the veteran 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2005).  During the veteran's September 2005 
hearing, he indicated that he would like to withdraw his 
appeal for an increased rating for diabetes mellitus.  
Therefore, the issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts his erectile dysfunction is secondary to 
his service connected diabetes mellitus.  In this regard, 
secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may also be established  when aggravation 
of a non-service-connected disability is proximately due to 
or the result of a service connected condition.  In those 
cases such disability shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A November 2003 VA examination of the veteran indicated that 
from the medical evidence presented the examiner found that 
the veteran's erectile dysfunction could possibly be related 
to diabetes mellitus; however it was unlikely with a very 
recent diagnosis.  The examiner noted, however, that it was 
still possible that the veteran's erectile dysfunction was 
related to his diabetes mellitus.  The Board finds this 
opinion insufficient, and that a new examination by a 
urologist should be scheduled to determine whether the 
erectile dysfunction is due to or aggravated by the veteran's 
diabetes mellitus.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this appeal is remanded to the RO for the 
following:

1.  The RO should make arrangements for 
the veteran to be afforded a VA 
genitourinary examination by a urologist 
determine whether the veteran's erectile 
dysfunction is the proximate result of 
his diabetes mellitus (as opposed to 
other causes including his back 
disorder), or whether the condition is 
permanently aggravated by his diabetes 
mellitus.  If aggravation is shown, the 
examiner should quantify the degree of 
aggravation (i.e. the extent of erectile 
dysfunction resulting from the diabetes 
mellitus).

The examination should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  All opinions should be 
based on a review of the evidence of 
record and sound medical principles.  
The claims file must be sent to the 
examiner for review.  The examiner 
should provide a rationale for all 
opinions expressed.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided 
with a supplemental statement of the 
case and be given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

